NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                Submitted November 30, 2010*
                                 Decided November 30, 2010

                                           Before

                            FRANK H. EASTERBROOK, Chief Judge

                            RICHARD A. POSNER, Circuit Judge

                            DIANE P. WOOD, Circuit Judge

No. 09-3846

RICHARD B. KELLY,                                   Appeal from the United States District
     Plaintiff-Appellant,                           Court for the Southern District of Illinois.

       v.                                           No. 08-322-GPM

JACOB NULL, et al.,                                 G. Patrick Murphy,
     Defendants-Appellees.                          Judge.

                                         ORDER

        Richard Kelly, an inmate at Tamms Correctional Center, appeals from the
judgments against him following the trial of two consolidated actions he brought under 42
U.S.C. § 1983 asserting related Eighth Amendment claims against various employees from
the Illinois Department of Corrections. Kelly essentially claimed that two defendants, Jacob
Null and Jamie Sisk, sexually assaulted him; that two others, John Branche and Shane
Osman, condoned the assault; and that another, Terry Calipher, denied him adequate


       *
        After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and record. See FED. R. A PP. P.
34(a)(2)(C).
No. 09-3846                                                                               Page 2

medical care for his injuries. At the close of Kelly’s case, the court granted judgment for
defendants Branche, Osman, and Calipher. The jury returned verdicts in favor of the
remaining defendants, Null and Sisk.

        On appeal Kelly does not identify any specific error made by the district court or
develop an argument supported by citations to legal authority or the record. See FED. R.
A PP. P. 28(a)(9); Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001). Kelly’s brief consists
only of short factual statements and conclusory allegations of misconduct committed by the
district court. Although we will construe a pro se litigant’s brief liberally, we will not
attempt to craft arguments and perform legal research on the litigant’s behalf when the
litigant fails to do so. See Anderson, 241 F.3d at 545-46. The appeal is DISMISSED.